                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Riley S. Kuntz,                       )
                                      )
               Plaintiff,             )       ORDER
                                      )
       vs.                            )
                                      )
Department of Justice,                )       Case No. 1:19-cv-070
                                      )
               Defendant.             )


       Plaintiff initiated the above-entitled action by complaint on April 22, 2019, asserting what,

for the sake of simplicity, can be characterized as FOIA and non-FOIA claims. On May 21, 2019,

the Government filed a Motion to Set Time to Answer or Otherwise Respond. Advising that it had

been served with the complaint on May 1, 2019, it sought the court’s assistance in determining when

its answer was due.

       On May 23, 2019, plaintiff filed an amended complaint. Taking notice of the fact that

plaintiff had filed an amended complaint, the court that same day issued an order granting the

Government’s motion insofar as it asked for a date certain by which to file an answer and directed

the Government to file its answer by June 24, 2019, which is approximately thirty days from the date

on which plaintiff filed his amended complaint.

       On May 28, 2019, plaintiff filed an objection to the court’s order along with a response in

opposition to the Government’s motion. He asserts that the court erred, to wit: it granted the

Government’s motion before his deadline for filing a response to it had lapsed and unfairly extended

the Government’s deadline for filing an answer.

       Plaintiff’s objections are specious. As plaintiff’s amended complaint is the operative

pleading, the Government’s deadline for filing an answer is calculated form the date on which it was
filed.

         Rule 12(a)(2) of the Federal Rules of Civil Procedure provides that the Government and its

agencies must generally serve an answer to a complaint with sixty days after service on the United

States Attorney. Fed. R. Civ. P. 12(a)(2). However, in a FOIA case, statute directs that the

“defendant shall serve an answer or otherwise plead to any complaint . . . within thirty days after

service upon the defendant of the pleadings in which such complaint is made, unless the court

otherwise directs for good cause shown.” 5 U.S.C. § 552(a)(4)(C) (emphasis added).

         For the sake of expediency and clarity, the court issued its order granting the Government’s

motion insofar as it had requested the court to set a date by which to file an answer. However, in

so doing, it directed the Government to file an answer by June 24, 2019, or approximately thirty

days from the date on which plaintiff filed his amended complaint. Thus, as a practical matter, it

has not granted the Government any additional time to which may be arguably entitled under Rule

12(a)(2).

         Insofar as plaintiff’s objection (Doc. No. 11) could be construed as a request for

reconsideration of the court’s order, it is DENIED.

         Dated this 3rd day of June, 2019.

                                                      /s/Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court
